DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Limitations as recited in claim 8 include “….the second antenna metal layer protrudes from a surface of the second packaging layer”.
	However, as described in the specification (for example, see 106 with respect to 105 in Fig. 12), the second antenna metal layer protrudes from a surface of the first packaging layer (PL), and is recessed into the second PL, as recited in claim 9. 

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-9, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiang et al., (US Pat. Appln. Pub. 2019/189572). 


Regarding claim 1 Chiang et al., disclose an antenna structure (AS in Fig. 5M), comprising:
a supporting substrate having a separation layer on a first surface of the supporting substrate (see 403 and 404 respectively in Fig. 5M; para 0097);
a first antenna metal layer/AML (122 in Fig. 5M; para 0096) disposed on/over the separation layer over/on first surface of the supporting substrate, 
a first metal joint pin/MJP (see vertical joint column portion of 122 within 123 in Fig. 5M; para 0096) disposed on the first AML over the first surface of the supporting substrate;
a first packaging (dielectric) layer (PL) [see 123 in Fig. 5M; para 0096] disposed over the first surface of the supporting substrate and a top surface of the first MJP is exposed from a top surface of the first PL;
a second AML (119, 121 in Fig. 5M; para 0094-0095) disposed on the top surface of the first PL, wherein a portion of the second AML is electrically connected with the first MJP; 
a second MJP (see vertical joint column portion of 119 within 118, 120 in Fig. 5M; para 0094-0095) disposed on the first AML over the first surface of the supporting substrate, wherein the second AML and the second MJP are packaged with a second PL (119, 121; 119 and 118, 120 respectively in Fig. 5M), and wherein a top surface of the second MJP is exposed from a top surface of the second PL;
a conventional redistribution layer (see RDL 103, 110, 127, 129 and a right side portion of 117 in Fig. 5M; para 0082, 0086) formed on the top surface of the second PL over the first surface of the supporting substrate, wherein the RDL is above the first and the second MJP and is electrically connected with the second MJP;
conventional metal via/bump/pillar and C4 bumps (for example, see a portion of 117/101 in Fig. 5M/5O respectively; para 0063, 0086) formed on/over the RDL over the first surface of the supporting substrate; and
an antenna circuit chip bonded on the RDL next to the metal bump (112, 114 ; 103, 110 and the portion of 117 respectively in Fig. 5M; para 0074-0075) over the first surface of the supporting substrate
 (Fig. 5M/O).



Regarding claim 3, Chiang et al., disclose the entire claimed structure as applied to claim 1 above, including the RDL being formed of a stack comprising a patterned first dielectric layer (DL), a patterned first metal wiring layer (MWL), a patterned second DL and a patterned second MWL, and wherein the patterned first MWL is electrically connected with the patterned second MWL (see 109, 110; 126, 127 respectively in Fig. 5M; para 0081-0082).

Regarding claim 4, Chiang et al., disclose the entire claimed structure as applied to claims 1 and 3 above, including the first DL and the second DL are made from conventional PI (para 0070, 0081) and the patterned first MWL and the patterned second MWL are made from one or a combination of two or more of copper, gold, and titanium.
 
Regarding claim 5, Chiang et al., disclose the entire claimed structure as applied to claim 1 above, including the first MJP and the second MJP being made of conventional copper, gold, etc., (see para 0070, 0081).  



Regarding claim 7, Chiang et al., disclose the entire claimed structure as applied to claim 1 above, including a bottom filling layer (molding layer 116 in Fig. 5M; para 0086) formed between the antenna circuit chip and the RDL to increase the bonding strength of the antenna circuit chip and the RDL and protect the RDL.

Regarding claim 8, Chiang et al., disclose the entire claimed structure as applied to claim 1 above, including the second AML protruding from a surface of the first PL (see 121 and 123 respectively in Fig. 5M). 

Regarding claim 9, Chiang et al., disclose the entire claimed structure as applied to claim 1 above, including the second AML being recessed into the second PL, so that a side face of the second AML is embedded in the second PL (see 121 and 120 respectively in Fig. 5M)


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811